UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the order of the district court be and it hereby is AFFIRMED.
John Keane, Superintendent of the Woodbourne Correctional Facility, and Eliot Spitzer, Attorney General of the State of New York, appeal from an order of the United States District Court for the Eastern District of New York (Sifton, J.) conditionally granting a petition for a writ of habeas corpus submitted by Feliberto Erazo.
We find no error in the district court’s decision, and affirm for substantially the reasons stated in that court’s Memorandum and Order dated August 17, 2001.
For the reasons set forth above, the order of the district court is hereby AFFIRMED.